Exhibit 10.14

CREDIT AGREEMENT

          This Credit Agreement (the “Agreement”), dated as of October 25, 2002
(the “Effective Date”), is between City National Bank (“CNB”) and Digital
Insight Corporation, a Delaware corporation (“Borrower”).

1.   DEFINITIONS.  As used in this Agreement, these terms have the following
meanings:

          “Account” or “Accounts” mean any right to payment for goods sold or
leased or for services rendered which is not evidenced by an instrument or
chattel paper, whether or not it has been earned by performance.

          “Affiliate” means any Person directly or indirectly controlling,
controlled by, or under common control with, Borrower, and includes any employee
stock ownership plan of Borrower or an Affiliate. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise. 

          “Business Day” means a day that CNB’s Head Office, located at 400
North Roxbury Drive, Beverly Hills, CA, is open and conducts a substantial
portion of its business.

          “Borrower’s Demand Deposit Account” shall mean account number
402-130296 with CNB.

          “Borrower’s Loan Account” means the statement of daily balances on the
books of CNB in which will be recorded Revolving Credit Loans made by CNB to
Borrower, payments made on such loans, and other appropriate debits and credits
as provided by this Agreement.  CNB will provide a statement of account for
Borrower’s Loan Account at least once each month on a date established by CNB,
which statement will be accepted by and conclusively binding upon Borrower
unless it notifies CNB in writing to the contrary, within thirty (30) days of
receipt of such statement, or forty (40) days after sending of such statement if
Borrower does not notify CNB of its non-receipt of the statement.  Statements
regarding other credit extended to Borrower will be provided separately.

          “Code” means the California Uniform Commercial Code, except where the
Uniform Commercial Code of another state governs the perfection of a security
interest in Collateral located in that state.

          “Collateral” means the property, if any, securing the Obligations.

          “Commitment Fee” will be equal to 0.225%, calculated on a per annum
basis based upon a 360 day year, of the average daily difference between the
Revolving Credit Commitment and the sum of the Revolving Credit Loans and
Letters of Credit outstanding.

          “Covenant Compliance Certificate” shall be in the form attached hereto
as Exhibit A.

          “Current Assets” will be determined on a consolidated basis for
Borrower and the Subsidiaries in accordance with GAAP excluding, however, loans
to stockholders, management or employees, amounts due from Subsidiaries or
Affiliates, deferred costs, and other intangible assets.

          “Current Liabilities” will be determined on a consolidated basis for
Borrower and the Subsidiaries in accordance with GAAP and will include without
limitation (a) all payments on

1



--------------------------------------------------------------------------------

Subordinated Debt required to be made within one (1) year after the date on
which the determination is made; (b) all indebtedness payable to stockholders,
Affiliates, Subsidiaries or officers regardless of maturity, unless such
indebtedness has been subordinated, on terms satisfactory to CNB, to the
Obligations, and (c) excluding deferred revenues.

          “Debt” means, at any date, the aggregate amount of, without
duplication, (a) all obligations of Borrower or any Subsidiary for borrowed
money; (b) all obligations of Borrower or any Subsidiary evidenced by bonds,
debentures, notes or other similar instruments; (c) all obligations of Borrower
or any Subsidiary to pay the deferred purchase price of property or services;
(d) all capitalized lease obligations of Borrower or any Subsidiary; (e) all
obligations or liabilities of others secured by a lien on any asset of Borrower
or any Subsidiary, whether or not such obligation or liability is assumed; (f)
all obligations guaranteed by Borrower or any Subsidiary; (g) all obligations of
Borrower or any Subsidiary, direct or indirect, for letters of credit; and (h)
any other obligations or liabilities which are required by generally accepted
accounting principles to be shown as debt on the balance sheet of Borrower or
any Subsidiary.

          “Eurocurrency Reserve Requirement” means the aggregate (without
duplication) of the rates (expressed as a decimal) of reserves (including,
without limitation, any basic, marginal, supplemental, or emergency reserves)
that are required to be maintained by banks during the Interest Period under any
regulations of the Board of Governors of the Federal Reserve System, or any
other governmental authority having jurisdiction with respect thereto,
applicable to funding based on so-called “Eurocurrency Liabilities”, including
Regulation D (12 CFR 204).

          “GAAP” means generally accepted accounting principles and practices,
consistently applied.

          “Interest Period” means the period commencing on the date a LIBOR Loan
is made (including the date a Prime Loan is converted to a LIBOR Loan, or a
LIBOR Loan is renewed as a LIBOR Loan, which, in the latter case, will be the
last day of the expiring Interest Period) and ending on the last day of the
month occurring prior to or on the date which is one (1), two (2), three (3) or
six (6), months thereafter, as selected by the Borrower; provided, however, no
Interest Period may extend beyond the Termination Date.

          “Inventory” means goods held for sale or lease in the ordinary course
of business, work in process and any and all raw materials used in connection
with the foregoing.

          “Letters of Credit” means any Standby Letters of Credit issued under
this Agreement.

          “LIBOR Base Rate” means the British Banker’s Association definition of
the London InterBank Offered Rates as made available by Bloomberg LP, or such
other information service available to CNB, for the applicable Interest Period
for the LIBOR Loan selected by Borrower and as quoted by CNB on the Business Day
Borrower requests a LIBOR Loan or on the last day of an expiring Interest
Period. 

          “LIBOR Interest Rate” means the rate per year (rounded upward to the
next one-sixteenth (1/16th) of one percent (0.0625%), if necessary) determined
by CNB to be the quotient of (a) the LIBOR Base Rate divided by (b) one minus
the Eurocurrency Reserve Requirement for the Interest Period; which is expressed
by the following formula:

LIBOR Base Rate
1 - Eurocurrency Reserve Requirement

2



--------------------------------------------------------------------------------

          “LIBOR Loan” means any Loan tied to the LIBOR Interest Rate.

          “Loan” or “Loans” means one or more of the Loans extended by CNB to
Borrower under Section 2.

          “Loan Documents” means, individually and collectively, this Agreement,
any Note, security or pledge agreement, financing statement and all other
contracts, instruments, addenda and documents executed in connection with or
related to the extension(s) of credit, and any Collateral therefor, which is the
subject of this Agreement.

          “Note” means the Note referenced in Section 2.

          “Obligations” means all present and future liabilities and obligations
of Borrower to CNB hereunder and all other liabilities and obligations of
Borrower to CNB of every kind, now existing or hereafter owing, matured or
unmatured, direct or indirect, absolute or contingent, joint or several,
including any extensions and renewals thereof and substitutions therefor.

          “Operating Income” shall mean earnings, before interest paid and
taxes, plus, to the extent deducted in computing net income, (i) extraordinary
charges and merger related costs, (ii) amortization of merger related goodwill,
(iii) merger related deferred compensation, and (iv) one time recognitions.

          “Person” means any individual or entity.

          “Potential Event of Default” means any condition that with the giving
of notice or passage of time or both would, unless cured or waived, become an
Event of Default.

          “Prime Rate” means the rate most recently announced by CNB at its
principal office in Beverly Hills, California as its “Prime Rate.”  Any change
in the interest rate resulting from a change in the Prime Rate will be effective
on the day on which each change in the Prime Rate is announced by CNB.

          “Prime Loan” means any Loan tied to the Prime Rate.

          “Subordinated Debt” means Debt of Borrower or any Subsidiary, the
repayment of which is subordinated to the Obligations on terms reasonably
satisfactory to CNB.

          “Subsidiary” means any corporation, or other form of business entity,
the majority of whose voting shares are at any time owned, directly or
indirectly by Borrower and/or by one or more Subsidiaries.

          “Tangible Net Worth” means the total of all assets appearing on a
balance sheet prepared in accordance with GAAP for Borrower and the Subsidiaries
on a consolidated basis, minus (a) all intangible assets, including, without
limitation, unamortized debt discount, Affiliate, employee and officer
receivables or advances, goodwill, research and development costs, patents,
trademarks, the excess of purchase price over underlying values of acquired
companies, any covenants not to compete, deferred charges, copyrights,
franchises and appraisal surplus; minus (b) all obligations which are required
by GAAP to be reflected as a liability on the consolidated balance sheet of
Borrower and the Subsidiaries; minus (c) the amount, if any, at which shares of
stock of a non-wholly owned Subsidiary appear on the asset side of Borrower’s
consolidated balance sheet, as determined in accordance with GAAP;  minus (d)
minority interests; and minus (e) deferred income and reserves not otherwise
reflected as a liability on the consolidated balance sheet of Borrower and the
Subsidiaries.

3



--------------------------------------------------------------------------------

          “Termination Date” shall be three hundred and sixty four (364) days
after each condition set forth in Section 3.1 has been satisfied, but in no
event later than October 31, 2003, unless the Revolving Credit Commitment is
renewed for an additional term by CNB giving Borrower prior written notice of
such renewal, in which event the Termination Date will mean the renewed maturity
date of the Revolving Credit Commitment set forth in the notice. 
Notwithstanding the foregoing, CNB may, at its option, terminate this Agreement
pursuant to Section 8.3; the date of any such termination will become the
Termination Date as that term is used in this Agreement.

2.   LOANS.

2.1     Facility No. 1:  Revolving Credit Loans.  CNB agrees to make loans
(“Revolving Credit Loans”) to Borrower up to, but not including, the Termination
Date, at Borrower’s request, up to the amount of Twenty Million Dollars
($20,000,000.00) (the “Revolving Credit Commitment”) outstanding at any time. 
The Revolving Credit Loans may be repaid and reborrowed at any time up to the
Termination Date; provided, however, that the aggregate unpaid principal amount
of outstanding Revolving Credit Loans will at no time exceed the Revolving
Credit Commitment less the amount of outstanding Letters of Credit issued under
this Agreement. All Revolving Credit Loans will be paid by Borrower to CNB on
the Termination Date.  The Revolving Credit Loans will be evidenced by a
promissory note (“Revolving Credit Note”) in the form attached hereto as Exhibit
B.

          2.1.1     Interest on Revolving Credit Loans.  Each Revolving Credit
Loan will bear interest from disbursement until repaid or due (whether at stated
maturity, by acceleration or otherwise) at a rate equal to, at Borrower’s
option, either (a) for a LIBOR Revolving Loan, the LIBOR Interest Rate plus two
percent (2%) per annum, for Revolving Credit Loans when, in the aggregate,
Revolving Credit Loans total no more than $10,000,000.00, outstanding, and the
LIBOR Interest Rate plus two and one quarter percent (2¼%) per annum, when, in
the aggregate, Revolving Credit Loans total more than $10,000,000.00,
outstanding, or (b) for a Prime Revolving Loan, the fluctuating Prime Rate per
annum. 

                       Interest on the Revolving Credit Loans will accrue daily
and be payable (a) if a Prime Revolving Loan, monthly, in arrears, on the last
day of each month, commencing on the first such date following disbursement; (b)
if a LIBOR Revolving Loan, (i) at the same time as interest payments are due on
Prime Revolving Loans, (ii) on the last day of each Interest Period, and (iii)
upon any prepayment of any LIBOR Revolving Loan (to the extent accrued on the
amount prepaid); (c) on the date a Prime Revolving Loan is converted to a LIBOR
Revolving Loan; and (d) at the Termination Date.  A Revolving Credit Loan tied
to the LIBOR Interest Rate is called a “LIBOR Revolving Loan,” and a Revolving
Credit Loan tied to the Prime Rate is called a “Prime Revolving Loan.”  A
Revolving Credit Loan will be a Prime Revolving Loan any time it is not a LIBOR
Revolving Loan.

          2.1.2     Procedure for Revolving Credit Loans.  Each Revolving Credit
Loan may be made by CNB at the oral or written request of anyone who is
authorized in writing by Borrower to request Revolving Credit Loans until
written notice of the revocation of such authority is received by CNB.

2.2     Facility No. 2:  Letter of Credit Facility.  CNB will, at the request of
Borrower, at any time up to, but not including, the Termination Date, issue
Letters of Credit for the account of Borrower.  The aggregate face amount of
outstanding Letters of Credit will not at any time exceed the lesser of (a)
$1,500,000.00 (the “Letter of Credit Commitment”) or (b)  the Revolving Credit
Commitment less Revolving Credit Loans outstanding on the date of the request.

          2.2.1     Issuance of Letters of Credit.  Standby Letters of Credit
will be issued in accordance with an Irrevocable Standby Letter of Credit
Application and Letter of Credit Agreement submitted by

4



--------------------------------------------------------------------------------

Borrower and incorporated herein by this reference, subject to the terms of this
Agreement in the event of any conflict herewith.  All Letters of Credit will be
issued on normal documentation used by CNB from time to time in accordance with
the Uniform Customs and Practices for Documentary Credits (1993 Revision)
International Chamber of Commerce Publication No. 500 or the International
Standby Practices 1998, whichever is applicable.  Unless CNB otherwise agrees in
writing, no Letters of Credit may expire after the Termination Date.  A Letter
of Credit Fee of two percent (2%) per annum shall be due for each Letter of
credit issued hereunder; provided, however, in the event the reimbursement
obligation for a Letter of Credit is secured by cash or marketable securities in
the custody of CNB, such fee shall be one and one half percent (1½%) per annum. 
Otherwise, standard CNB fees and charges will apply to the issuance of Letters
of Credit.

          2.2.2     Reimbursement for Funding Letter of Credit.  Any drawing
under a Letter of Credit will be deemed to be an irrevocable request for a
Revolving Credit Loan under this Agreement.  Borrower’s obligation to reimburse
CNB may also be satisfied by immediately charging Borrower’s demand deposit
account if requested by Borrower, and if sufficient clear and collected funds
are on deposit.  CNB’s obligation under this subsection to make a Revolving
Credit Loan will exist irrespective of the existence of any Potential Event of
Default or Event of Default.  Any obligations for Letters of Credit not paid
when due (and not constituting Revolving Credit Loans) will bear interest from
such time until repaid at a fluctuating rate equal to the Prime Rate, from time
to time in effect, plus three percent (3.0%) per annum.

          2.2.3     Existing Letter of Credit.  Existing Letter of Credit Number
000316.OD.1035 shall be deemed to be a Letter of Credit issued under this
Agreement.

2.3     LIBOR Loan Terms and Conditions

          2.3.1     Procedure for LIBOR Loans.  Borrower may request that a Loan
be a LIBOR Loan, if herein allowed (including conversion of a Prime Loan to a
LIBOR Loan, or continuation of a LIBOR Loan as a LIBOR Loan upon the expiration
of the Interest Period).  Borrower’s request will be irrevocable, will be made
to CNB, verbally or in writing, no earlier than two (2) Business Days before and
no later than 1:00 p.m. Pacific Time on the date the LIBOR Loan is to be made,
and will specify the Interest Period, the amount of the LIBOR Loan, and such
other information as CNB requests.  If Borrower fails to select a LIBOR Loan in
accordance herewith, the Loan will be a Prime Loan, and any LIBOR Loan will be
deemed a Prime Loan upon expiration of the Interest Period unless such Loan has
been properly continued as a LIBOR Loan.

          2.3.2     Availability of LIBOR Loans.  Notwithstanding anything
herein to the contrary, each LIBOR Loan must be in the minimum amount of
$500,000.00 and increments of $100,000.00.  Borrower may not have more than five
(5) LIBOR Revolving Loans outstanding at any one time under the Revolving Credit
Commitment.  Borrower may have Prime Loans and LIBOR Loans outstanding
simultaneously.

          2.3.3     Prepayment of Principal.  Borrower may not make a partial
principal prepayment on a LIBOR Loan.  Borrower may prepay the full outstanding
principal balance on a LIBOR Loan prior to the end of the Interest Period,
provided, however, that such prepayment is accompanied by a fee (“LIBOR
Prepayment Fee”) equal to the amount, if any, by which (a)  the additional
interest which would have been earned by CNB had the LIBOR Loan not been prepaid
exceeds (b) the interest which would have been recoverable by CNB by placing the
amount of the LIBOR Loan principal on deposit in the LIBOR market for a period
starting on the date on which it was prepaid and ending on the last day of

5



--------------------------------------------------------------------------------

the applicable Interest Period.  CNB’s calculation of the LIBOR Prepayment Fee
will be conclusive absent error.

          2.3.4     Suspension of LIBOR Loans.  In the event CNB, on any
Business Day, is unable to determine the LIBOR Base Rate applicable for a new,
continued, or converted LIBOR Loan for any reason, or any law, regulation, or
governmental order, rule or determination, makes it unlawful for CNB to make a
LIBOR Loan, Borrower’s right to select LIBOR Loans will be suspended until CNB
is again able to determine the LIBOR Base Rate or make LIBOR Loans, as the case
may be.  During such suspension, new Loans, outstanding Prime Loans and LIBOR
Loans whose Interest Periods terminate may only be Prime Loans.

2.4     Loans and Payments.  All payments will be in United States Dollars and
in immediately available funds.  Interest will be computed on the basis of a 360
day year, actual days elapsed.  All payments of principal, interest, fees and
other charges on the Loans will be made by charging, and Borrower hereby
authorizes CNB to charge, Borrower’s demand deposit account at CNB for the
amount of each such payment.  Borrower must have sufficient collected balances
in its demand deposit account with CNB in order that each such payment will be
available when due.  CNB is authorized to note the date, amount and interest
rate of each Loan and each payment of principal and interest on CNB’s books and
records, which notations will constitute presumptive evidence of the accuracy of
the information noted.  Any Loan will be conclusively presumed to have been made
to or for the benefit of Borrower when CNB, in its sole discretion, believes
that the request therefor has been made by authorized persons (whether in fact
that is the case), or when the Loan is deposited to the credit of Borrower’s
account with CNB, regardless of whether any Person other than Borrower may have
authority to draw against such account. 

2.5     Default Interest Rate.  From and after written notice by CNB to Borrower
of the occurrence of an Event of Default (and without constituting a waiver of
such Event of Default), the Loans (and interest thereon to the extent permitted
by law) will bear additional interest at a fluctuating rate equal to three
percent (3.0%) per annum higher than the interest rate stated in Section 2.1.1
until the Event of Default has been cured or waived; provided, however, for
purposes of this Section, a LIBOR Loan will be treated as a Prime Loan upon the
termination of the Interest Period.  All interest provided for in this Section
will be compounded monthly and payable on demand.

2.6     Up-Front Fee.  Borrower will pay CNB a non-refundable fee (“Up-Front
Fee”) equal to $20,000.00, due and payable in full upon execution of this
Agreement.

2.7 Commitment Fee.  Borrower will pay the Commitment Fee on the last day of
each calendar quarter; such fee will be non-refundable and fully earned when
paid.  Borrower hereby authorizes CNB to charge Borrower’s Demand Deposit
Account or Borrower’s Loan Account for the amount of such fee.

3.  CONDITIONS PRECEDENT.

3.1     Extension of Credit.  The obligation of CNB to make the initial Loan or
other extension of credit hereunder is subject to CNB’s receipt of each of the
following, in form and substance satisfactory to CNB, and duly executed as
required by CNB:

          3.1.1     All Loan Documents required by CNB, including but not
limited to such documents necessary to perfect CNB’s first priority security
interest in the Collateral, and evidence of such perfection;

6



--------------------------------------------------------------------------------

          3.1.2     Evidence that any insurance required by this Agreement or
any other Loan Document is in effect;

          3.1.3     Where Borrower or any party signing a Loan Document is a
business entity, such authorization documents as CNB may require, in form and
substance satisfactory to CNB;

          3.1.4     The Up-Front Fee set forth in Section 2.6; and

          3.1.5     All other documents and legal matters in connection with the
transactions described in this Agreement will be satisfactory in form and
substance to CNB.

3.2     Conditions to Each Extension of All Loans.  The obligation of CNB to
make any Loan or other extension of credit hereunder will be subject to the
fulfillment of each of the following conditions to CNB’s satisfaction:

          3.2.1     If a Standby Letter of Credit is to be issued, CNB will have
received an Irrevocable Standby Letter of Credit Application and Letter of
Credit Agreement, duly executed and delivered by Borrower, in the form
customarily used by CNB;

          3.2.2     The representations and warranties of Borrower set forth in
Section 4 of this Agreement and in all other Loan Documents will be true and
correct in all material respects on the date of the making of each Loan or other
extension of credit with the same effect as though such representations and
warranties had been made on and as of such date;

          3.2.3     There will be no Event of Default or Potential Event of
Default under this Agreement or any of the Loan Documents; and

          3.2.4     All other documents and legal matters in connection with the
transactions described in this Agreement will be satisfactory in form and
substance to CNB.

4.  REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants (and each
request for a Loan or other extension of credit will be deemed a representation
and warranty made on the date of such request) that:

4.1     Corporate Existence, Power and Authorization.  Borrower and each
Subsidiary is duly organized, validly existing and in good standing under the
laws of the state of its organization, and is duly qualified to conduct business
in each jurisdiction in which its business is conducted.  The execution,
delivery and performance of all Loan Documents executed by Borrower are within
Borrower’s powers and have been duly authorized by the Board of Directors of
Borrower and do not require any consent or approval of the stockholders of
Borrower, or such consent or approval has been obtained.

4.2     Binding Agreement.  The Loan Documents constitute the valid and legally
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms, subject to Bankruptcy or other similar laws relating to creditor’s
rights generally. 

4.3     Other Agreements.  The execution and performance of the Loan Documents
will not violate any provision of law or regulation (including, without
limitation, Regulations X and U, binding on Borrower, of the Federal Reserve
Board) or any order of any governmental authority, court, or arbitration board
binding on Borrower or the Articles of Incorporation or Bylaws of Borrower, or
result

7



--------------------------------------------------------------------------------

in the breach of, constitute a default under, contravene any provisions of, or
result in the creation of any security interest, lien, charge or encumbrance
upon any of the assets of Borrower pursuant to any indenture or agreement to
which Borrower or any of its properties is bound, except liens and security
interests in favor of CNB.

4.4     Litigation.  There is no litigation, tax claim, investigation or
proceeding pending, threatened against or affecting Borrower, or any Subsidiary
or any of their respective properties which, if adversely determined, would have
a material adverse effect on the business, operations or condition, financial or
otherwise, of Borrower and its Subsidiaries taken as a whole.

4.5     Financial Condition.  Borrower’s most recent financial statements,
copies of which have been delivered to CNB, have been prepared in accordance
with GAAP and are true, complete and correct and fairly present the financial
condition of Borrower and the Subsidiaries, including operating results, as of
the accounting period referenced therein.  There has been no material adverse
change in the financial condition or business of Borrower or any Subsidiary
since the date of such financial statements.  Neither Borrower nor any
Subsidiary has any material liabilities for taxes or long-term leases or
commitments, except as disclosed in the financial statements.

4.6     No Violations.  Borrower is not, nor is any Subsidiary, in violation of
any law, ordinance, rule or regulation to which it or any of its properties is
subject, the violation of which could reasonably be expected to have a material
adverse effect on Borrower and its subsidiaries as a whole.

4.7     Use of Proceeds.  Borrower will use the proceeds of the Revolving Credit
Loans solely for working capital purposes and to repay outstanding term loan
evidenced by Note No. 37167.

4.8     ERISA.  Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974
(“ERISA”).  No Reportable Event (as defined in ERISA and the regulations issued
thereunder [other than a “Reportable Event” not subject to the provision for
thirty (30) day notice to the Pension Benefit Guaranty Corporation (“PBGC”)
under such regulations]) has occurred with respect to any benefit plan of
Borrower nor are there any unfunded vested liabilities under any benefit plan of
Borrower.  Borrower has met its minimum funding requirements under ERISA with
respect to each of its plans and has not incurred any material liability to the
PBGC in connection with any such plan.

4.9     Consents.  No consent, license, permit, or authorization of, exemption
by, notice to, report to, or registration, filing or declaration with, any
governmental authority or agency is required in connection with the execution
and performance by Borrower of the Loan Documents or the transactions
contemplated hereunder.

4.10   Regulation U.  Borrower is not engaged principally, or as one of its
principal activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations U or X of
the Federal Reserve Board).  No part of the proceeds of the Loans will be used
by Borrower to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying such margin stock.

8



--------------------------------------------------------------------------------

4.11   Environmental Matters.

          4.11.1     The operations of Borrower and each Subsidiary comply in
all material respects with all applicable federal, state and local
environmental, health and safety statutes, regulations and ordinances, and fully
comply with all terms of all required permits and licenses;

          4.11.2     Borrower and each Subsidiary have received no notices of
any threatened or pending governmental or private civil, criminal or
administrative proceeding regarding any environmental or health and safety
statute, regulation or ordinance and have not been subject to any federal, state
or local investigations, inspections or orders regarding any environmental or
health and safety statute, regulation or ordinance;

          4.11.3     Neither Borrower nor any Subsidiary knows of any facts or
conditions which may exist which may subject Borrower or any Subsidiary to
liability or contingent liability, and neither Borrower nor any Subsidiary is
presently liable, or contingently liable for any removal, remedial, response or
other costs or damages in connection with any release into the environment of
toxic or hazardous substances or waste included on any federal, state or local
hazardous chemical or substance lists under any federal, state or local statute,
regulation or ordinance.

          4.11.4     Borrower will, at all times, defend and indemnify and hold
CNB (which for purposes of this Section 4.11 and Section 9.8 includes CNB’s
parent company and subsidiaries and all of their respective shareholders,
directors, officers, employees, agents, representatives, successors, attorneys,
and assigns) harmless from and against any liabilities, claims, demands, causes
of action, losses, damages, expenses (including without limitation reasonable
attorneys’ fees, [which attorneys may be employees of CNB, or may be outside
counsel]) costs, settlements, judgments or recoveries directly or indirectly
arising out of or attributable to the use, generation, manufacture, production,
storage, release, threatened release, discharge, disposal, or presence of a
hazardous substance on, under or about Borrower’s property or operations or
property leased to or used by Borrower.  For these purposes, the term “hazardous
substances” means any substance which is or becomes designated as “hazardous” or
“toxic” under any Federal, state, or local law.  Any obligation or liability of
Borrower to CNB under this Section will survive the expiration or termination of
this Agreement and the repayment of all Loans and the payment or performance of
all other Obligations of Borrower to CNB.

5.   AFFIRMATIVE COVENANTS.  Borrower agrees that until payment in full of all
Obligations, Borrower will comply with the following covenants:

5.1     Books and Records.  Borrower will maintain, in accordance with sound
accounting practices, accurate records and books of account showing, among other
things, all Inventory and Accounts, the proceeds of the sale or other
disposition thereof and the collections therefrom.  Borrower will not change the
accounting method used to determine Borrower’s Inventory cost without
notification to CNB.  CNB may, at any reasonable time, inspect, audit, and make
extracts from, or copies of, all books, records and other data, inspect any of
Borrower’s properties and, after the occurrence of a Potential Event of Default
or an Event of Default, confirm balances due on Accounts by direct inquiry to
Account Debtors (defined as those Persons obligated on the Accounts).  Borrower
will furnish CNB with all information reasonably requested by CNB, regarding the
business or finances of Borrower promptly upon CNB’s request.

9



--------------------------------------------------------------------------------

5.2     Financial Statements.  Borrower will furnish to CNB on a continuing
basis:

          5.2.1     Within sixty (60) days after the end of each quarterly
accounting period of each fiscal year, a copy of Borrower’s Form 10-Q, or in
lieu thereof, a financial statement consisting of not less than a balance sheet,
and income statement, reconciliation of net worth and statement of cash flows,
with notes thereto, prepared in accordance with generally accepted accounting
principles consistently applied, which financial statement may be internally
prepared;

          5.2.2     Within one hundred twenty (120) days after the close of each
fiscal year, a copy of Borrower’s Form 10-K, or in lieu thereof, a copy of the
annual audit report for such year for Borrower and the Subsidiaries including
therein a balance sheet, income statement, reconciliation of net worth and
statement of cash flows, with notes thereto, the balance sheet, income statement
and statement of cash flows to be audited by a certified public accountant
acceptable to CNB (provided, however, CNB approved Borrower’s accountant
employed at the Effective Date), and certified by such accountants to have been
prepared in accordance with generally accepted accounting principles
consistently applied and accompanied by Borrower’s certification as to whether
any event has occurred which constitutes an Event of Default, and if so, stating
the facts with respect thereto;

          5.2.3     Prior to the consummation of an acquisition, a proforma
statement as to Borrower’s compliance with the financial covenants set forth in
Section 5.9, below, where such acquisition, when added to other acquisitions
during the calendar year, is valued at more than Twenty Million Dollars
($20,000,000.00) on a cash purchase basis;

          5.2.4     Within sixty (60) days of the end of each fiscal quarter, a
Covenant Compliance Certificate.

          5.2.5     Within ten (10) days after filing, a copy of the Federal
Income Tax Return of Borrower; and

          5.2.6     Such additional information, reports and/or statements as
CNB may, from time to time, reasonably request.

5.3     Taxes and Premiums.  Borrower will, and will cause each Subsidiary to,
pay and discharge all taxes, assessments, governmental charges and real and
personal property taxes, including, but not limited to, federal and state income
taxes, employee withholding taxes and payroll taxes, and all premiums for
insurance required under this Agreement, prior to the date upon which penalties
are attached thereto.

5.4     Insurance.

          5.4.1     Borrower will, and will cause each Subsidiary to, provide
and maintain the insurance required under the Loan Documents; 

          5.4.2     In addition to the insurance required above, Borrower will,
and will cause each Subsidiary to, maintain insurance of the types and in
amounts customarily carried in its lines of business, including, but not limited
to, fire, public liability, property damage, business interruption and extra
expense and worker’s compensation, such insurance to be carried with companies
and in amounts reasonably satisfactory to CNB (CNB having reviewed and approved
the insurance coverage and carriers of the Borrower as of the Effective Date),
and will deliver to CNB from time to time, upon CNB’s request, schedules setting
forth all insurance then in effect; and

10



--------------------------------------------------------------------------------

5.5     Notice.  Borrower will promptly advise CNB in writing of (a) the opening
of any new, or the closing of any existing, places of business, each location at
which Inventory or Equipment is or will be kept, and any change to Borrower’s
name, trade name or other name under which it does business or of any such new
or additional name; (b) the occurrence of any Event of Default or Potential
Event of Default; (c) any litigation pending or threatened against Borrower or
any Subsidiary where the amount or amounts in controversy exceed $5,000,000.00;
(d) any unpaid taxes of Borrower or any Subsidiary, which are more than fifteen
(15) days delinquent unless the same are being contested in good faith by
appropriate proceedings; and (e) any other matter that might materially or
adversely affect Borrower’s or any Subsidiary’s financial condition, property or
business.

5.6     Fair Labor Standards Act.  Borrower will, and will cause each Subsidiary
to, comply with the requirements of, and all regulations promulgated under, the
Fair Labor Standards Act of 1938 (29 U.S.C. Code § 201 et seq.).

5.7     Corporate Existence.  Except as permitted under Section 6.8, Borrower
will, and will cause each Subsidiary to, maintain its corporate existence and
all of its rights, privileges and franchises necessary or desirable in the
normal course of its business.

5.8     Compliance with Law.  Borrower will, and will cause each Subsidiary to,
comply with all requirements of all applicable laws, rules, regulations, orders
of any governmental agency and all material agreements to which they are a
party, the non-compliance of which could reasonably be expected to result in a
material adverse change.

5.9    Financial Tests.  Borrower will maintain:

          5.9.1     Tangible Net Worth of not less than $60,000,000.00 at all
times;

          5.9.2     Quarterly Operating Income of greater than Zero;

          5.9.3     A ratio of Current Assets to Current Liabilities of not less
than 1.50 to 1 at all times;

6.   NEGATIVE COVENANTS.  Borrower agrees that until payment in full of all
Obligations, Borrower will not, nor will it permit any Subsidiary to, do any of
the following, without CNB’s prior written consent:

6.1     Borrowing.  Create, incur, assume or permit to exist any Debt, except
Debt to CNB and trade Debt incurred in the ordinary course of business.

6.2     Sale of Assets.  Sell, lease or otherwise dispose of any of Borrower’s
or any Subsidiary’s assets, other than in the ordinary course of business, apart
from sales of assets in an amount not to exceed $10,000,000.00 in any calendar
year.

6.3     Loans.  Make loans or advances to any Person except credit extended to
employees or to customers in the ordinary course of its business.

6.4     Contingent Liabilities.  Assume, guarantee, endorse, contingently agree
to purchase or otherwise become liable for the obligation of any Person
including Borrower, a Subsidiary, or Affiliate, except (a) by the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, and (b) contingent liabilities in favor of CNB.

11



--------------------------------------------------------------------------------

6.5     Mortgages, Liens, etc.  Mortgage, pledge, hypothecate, grant or contract
to grant any security interest of any kind in any property or assets, to anyone
except CNB, other than existing liens and purchase money liens.

6.6    Involuntary Liens.  Permit any involuntary liens to arise with respect to
any property or assets including but not limited to those arising from the levy
of a writ of attachment or execution, or the levy of any state or federal tax
lien which lien will not be removed within a period of thirty (30) days.

6.7     Sale and Leaseback.  Enter into any sale-leaseback transaction.

6.8     Mergers and Acquisitions.  Enter into any merger or consolidation, or
acquire all or substantially all the assets of any Person, except (a) a
Subsidiary may be merged into or consolidated with another Subsidiary or with
Borrower, (b) cash acquisitions not exceeding $20,000,000.00 in the aggregate
during any calendar year; and (c) acquisitions during any calendar year where
prior to such acquisition, Borrower supplies the information set forth in
Section 5.2.3, demonstrating that such acquisition will not result in a
Potential Event of Default or Event of Default..

6.9     Capital Expenditures.  Make or be committed to make, directly or
indirectly, expenditures for capital assets (including any capitalized lease
expenditure) amounting, in the aggregate for Borrower and all Subsidiaries in
any one fiscal year, to more than $20,000,000.00.

6.10   Redemptions, Dividends and Distributions.  Redeem or repurchase stock or
partnership interests, declare or pay any dividends or make any other
distribution, whether of capital, income or otherwise, and whether in cash or
other property, except that any Subsidiary may declare and pay distributions to
Borrower.

6.11   Event of Default.  Permit a default to occur under any document or
instrument evidencing Debt in an amount in excess of $500,000.00 incurred under
any indenture, agreement or other instrument under which such Debt may be
issued, or any event to occur under any of the foregoing which would permit any
holder of the Debt outstanding thereunder to declare the same due and payable
before its stated maturity, whether or not such acceleration occurs or such
default be waived.

7.   SECURITY AGREEMENT.

          7.1     Grant of Security Interest.  To secure all Obligations
hereunder as well as all other Obligations to CNB, Borrower hereby grants and
transfers to CNB a continuing security interest in the following property
whether now owned or hereafter acquired:

                    7.1.1     All of Borrower’s Inventory;

                    7.1.2     All of Borrower’s Accounts;

                    7.1.3     All of Borrower’s general intangibles as that term
is defined in the Code;

                    7.1.4     All of Borrower’s equipment, as that term is
defined in the Code;

                    7.1.5     All of Borrower’s interest in any patents (now
existing or pending), copyrights, trade names, trademarks and service marks
useful to the operation of Borrower’s business;

12



--------------------------------------------------------------------------------

                    7.1.6     All notes, drafts, acceptances, instruments,
documents of title, policies and certificates of insurance, chattel paper,
guaranties and securities now or hereafter received by Borrower or in which
Borrower has or acquires an interest;

                    7.1.7     All cash and noncash proceeds of the foregoing
property, including, without limitation, proceeds of policies of fire, credit or
other insurance;

                    7.1.8     All of Borrower’s books and records pertaining to
any of the Collateral described in this Section 7.1; and

                    7.1.9     Any other Collateral which CNB and Borrower may
designate as additional security from time to time by separate instruments.

          7.2     Notification of Account Debtors.  CNB will have the right to
notify any Account Debtor to make payments directly to CNB, take control of the
cash and noncash proceeds of any Account, and settle any Account, which right
CNB may exercise at any time a Potential Event of Default or an Event of Default
has occurred  and whether Borrower was theretofore making collections thereon. 
Until CNB elects to exercise such right, Borrower is authorized on behalf of CNB
to collect and enforce the Accounts.  Immediately upon CNB’s request, Borrower
will deliver to CNB for application in accord with this Agreement, all checks,
drafts, cash and other remittances in payment or on account of payment of its
Accounts on the banking day following the receipt thereof, and in precisely the
form received, except for the endorsement of Borrower where necessary to permit
collection of the items, which endorsement Borrower hereby agrees to make. 
Pending such delivery, Borrower will not commingle any such checks, cash, drafts
and other remittances with any of its other funds or property, but will hold
them separate and apart therefrom expressly in trust for CNB.  All such
remittances will be accompanied by such statements and reports of collections
and adjustments as CNB may specify.

          7.3     Attorney-In-Fact.  Upon the occurrence of a Potential Event of
Default or an Event of Default, CNB or any of its officers is hereby irrevocably
made the true and lawful attorney for Borrower with full power of substitution
to do the following: (a) endorse the name of Borrower upon any and all checks,
drafts, money orders and other instruments for the payment of moneys which are
payable to Borrower and constitute collections on Accounts; (b) execute in the
name of Borrower any schedules, assignments, instruments, documents and
statements which Borrower is obligated to give CNB hereunder; (c) receive, open
and dispose of all mail addressed to Borrower; (d) notify the Post Office
authorities to change the address for delivery of mail addressed to Borrower to
such address as CNB will designate; and (e) do such other acts in the name of
Borrower which CNB may deem necessary or desirable to enforce any Account or
other Collateral.  The powers granted CNB hereunder are solely to protect its
interests in the Collateral and will not impose any duty upon CNB to exercise
any such powers.

8.   EVENTS OF DEFAULT.

8.1     Events of Default.  The occurrence of any of the following will
constitute an Event of Default:

          8.1.1     Borrower fails to pay when due any installment of principal
or interest or any other amount payable under the Loan Documents;

          8.1.2     Any Person, or any Subsidiary of any Person, which is a
party to any Loan Document fails to perform or observe any of the terms,
provisions, covenants, conditions, agreements or obligations contained in the
Loan Documents;

13



--------------------------------------------------------------------------------

          8.1.3     The entry of an order for relief or the filing of an
involuntary petition with respect to Borrower or any Subsidiary under the United
States Bankruptcy Code, the appointment of a receiver, trustee, custodian or
liquidator of or for any part of the assets or property of Borrower or any
Subsidiary, or Borrower or any Subsidiary makes a general assignment for the
benefit of creditors;

          8.1.4     Any financial statement, representation or warranty made or
furnished by Borrower or any Subsidiary in connection with the Loan Documents
proves to be in any material respect incorrect; except for the restatement of
financial results for previous periods included in Borrower’s financial
statements delivered hereunder, which restatement is caused by new accounting
rules issued by AICPA, FASB or other regulatory body governing accounting rules
and requires the restatement of past financial results;

          8.1.5     CNB’s security interest in or lien on any portion of any
Collateral in excess of $25,000.00 becomes impaired or otherwise unenforceable;

          8.1.6     Any Person obtains an order or decree in any court of
competent jurisdiction enjoining or prohibiting Borrower or CNB or either of
them from performing this Agreement, and such proceedings are not dismissed or
such decree is not vacated within ten (10) days after the granting thereof;

          8.1.7     Borrower or any Subsidiary neglects, fails or refuses to
keep in full force and effect any governmental permit or approval which is
necessary to the operation of its business, which, in the case of a Subsidiary,
would have a material adverse effect on Borrower and its Subsidiaries as a
whole;

          8.1.8     All or substantially all of the property of Borrower or any
Subsidiary is condemned, seized or otherwise appropriated, which would have a
material adverse effect on Borrower and its Subsidiaries as a whole;

          8.1.9     The occurrence of (a) a Reportable Event as defined in ERISA
which CNB determines in good faith constitutes grounds for the institution of
proceedings to terminate any pension plan by the PBGC, (b) an appointment of a
trustee to administer any pension plan of Borrower, or (c) any other event or
condition which might constitute grounds under ERISA for the involuntary
termination of any pension plan of Borrower, where such event set forth in (a),
(b) or (c) results in a significant monetary liability to Borrower; or

          8.1.10    The Termination Date is reached and not extended.

8.2     Notice of Default and Cure of Potential Events of Default.  Except with
respect to the Events of Default specified in Sections 8.1.1, 8.1.3, or 8.1.5,
above, and subject to the provisions of Section 8.4, CNB will give Borrower at
least ten (10) days’ written notice of any event which constitutes or, with the
lapse of time would become an Event of Default, during which time Borrower will
be entitled to cure same.  During such cure period, only a Potential Event of
Default and not an Event of Default shall be deemed to have occurred.

8.3     CNB’s Remedies.  Upon the occurrence of an Event of Default, at the sole
and exclusive option of CNB, and upon written notice to Borrower, CNB may (a)
declare the principal of and accrued interest on the Loans, and all other
Obligations immediately due and payable in full, whereupon the same will
immediately become due and payable; (b) terminate this Agreement as to any
future liability or obligation of CNB, but without affecting CNB’s rights and
security interest in the Collateral and without affecting the Obligations owing
by Borrower to CNB; and/or (c) exercise its rights and remedies under

14



--------------------------------------------------------------------------------

the Loan Documents and all rights and remedies of a secured party under the Code
and other applicable laws with respect to all of the Collateral.

8.4     Additional Remedies.  Notwithstanding any other provision of this
Agreement, upon the occurrence of any event, action or inaction by Borrower, or
if any action or inaction is threatened which CNB reasonably believes will
materially affect the value of the Collateral, CNB may take such legal actions
as it deems necessary to protect the Collateral, including but not limited to,
seeking injunctive relief and the appointment of a receiver, whether or not an
Event of Default or Potential Event of Default has occurred under this
Agreement.

9.   MISCELLANEOUS.

9.1     Reimbursement of Costs and Expenses.  Borrower will reimburse CNB for
all reasonable costs and expenses relating to this Agreement including, but not
limited to, filing, recording or search fees, audit or verification fees,
appraisals of the Collateral and other out-of-pocket expenses, and reasonable
attorneys’ fees and expenses expended or incurred by CNB (or allocable to CNB’s
in-house counsel) in documenting or administering the Loan Documents or
collecting any sum which becomes due CNB under the Loan Documents, irrespective
of whether suit is filed, or in the protection, perfection, preservation or
enforcement of any and all rights of CNB in connection with the Loan Documents,
including, without limitation, the fees and costs incurred in any out-of-court
work-out or a bankruptcy or reorganization proceeding.  All amounts due under
this Section 9.1 will bear interest at the highest rate provided for any of the
Loans exclusive of LIBOR Loans extended under Section 2 above, from the date of
expenditure (or allocation), and if not paid within ten (10) days of CNB’s
demand therefor (and without constituting a waiver of an Event of Default), at a
rate of three percent (3%) per year higher than such interest rate until such
amount (and interest thereon, to the extent permitted by law), is paid in full.

9.2     Dispute Resolution.

          9.2.1     Mandatory Arbitration.  At the request of CNB or Borrower,
any dispute, claim or controversy of any kind (whether in contract or tort,
statutory or common law, legal or equitable) now existing or hereafter arising
between CNB and Borrower and in any way arising out of, pertaining to or in
connection with: (a) this Agreement, and/or any renewals, extensions, or
amendments thereto; (b) any of the Loan Documents; (c) any violation of this
Agreement or the Loan Documents; (d) all past, present and future loans; (e) any
incidents, omissions, acts, practices or occurrences arising out of or related
to this Agreement or the Loan Documents causing injury to either party whereby
the other party or its agents, employees or representatives may be liable, in
whole or in part, or (f) any aspect of the past, present or future relationships
of the parties, will be resolved through final and binding arbitration conducted
at a location determined by the arbitrator in Los Angeles, California, and
administered by the American Arbitration Association (“AAA”) in accordance with
the California Arbitration Act (Title 9, California Code of Civil Procedure
Section 1280 et. seq.) and the then existing Commercial Rules of the AAA. 
Judgment upon any award rendered by the arbitrator(s) may be entered in any
state or federal courts having jurisdiction thereof.

          9.2.2     Judicial Reference.  At the request of any party, a
controversy or claim, described in Section 9.2.1, which is not submitted to
arbitration as provided and limited in subsection 9.2.1 will be determined by a
reference in accordance with California Code of Civil Procedure Sections 638 et.
seq.  If such an election is made, the parties will designate to the court a
referee or referees selected under the auspices of the AAA in the same manner as
arbitrators are selected in AAA-sponsored proceedings.  The presiding referee of
the panel, or the referee if there is a single referee, will be an active
attorney or retired judge.  Judgment upon the award rendered by such referee or
referees will be entered in the court

15



--------------------------------------------------------------------------------

in which such proceeding was commenced in accordance with California Code of
Civil Procedure Sections 644 and 645.

          9.2.3     Provisional Remedies, Self Help and Foreclosure.  No
provision of this Agreement will limit the right of any party to: (a) exercise
any rights or remedies as a secured party against any personal property
collateral pursuant to the terms of a security agreement or pledge agreement, or
applicable law, (b) exercise self help remedies such as setoff, or (c) obtain
provisional or ancillary remedies such as injunctive relief or the appointment
of a receiver from a court having jurisdiction before, during or after the
pendency of any arbitration or referral.  The institution and maintenance of an
action for judicial relief or pursuit of provisional or ancillary remedies, or
exercise of self help remedies will not constitute a waiver of the right of any
party, including the plaintiff, to submit any dispute to arbitration or judicial
reference.

          9.2.4     Powers and Qualifications of Arbitrators.  The arbitrator(s)
will give effect to statutes of limitation, waiver and estoppel and other
affirmative defenses in determining any claim.  Any controversy concerning
whether an issue is arbitratable will be determined by the arbitrator(s).  The
laws of the State of California will govern.  The arbitration award may include
equitable and declaratory relief.  All arbitrator(s) selected will be required
to be a practicing attorney or retired judge licensed to practice law in the
State of California and will be required to be experienced and knowledgeable in
the substantive laws applicable to the subject matter of the controversy or
claim at issue.

          9.2.5     Discovery.  The provisions of California Code of Civil
Procedure Section 1283.05 or its successor section(s) are incorporated herein
and made a part of this Agreement.  Depositions may be taken and discovery may
be obtained in any arbitration under this Agreement in accordance with said
section(s).

          9.2.6     Miscellaneous.  The arbitrator(s) will determine which is
the prevailing party and will include in the award that party’s reasonable
attorneys’ fees and costs (including allocated costs of in-house legal
counsel).  Each party agrees to keep all controversies and claims and the
arbitration proceedings strictly confidential, except for disclosures of
information required in the ordinary course of business of the parties or by
applicable law or regulation. 

9.3     Cumulative Rights and No Waiver.  All rights and remedies granted to CNB
under the Loan Documents are cumulative and no one such right or remedy is
exclusive of any other.  No failure or delay on the part of CNB in exercising
any power, right or remedy under any Loan Document will operate as a waiver
thereof, and no single or partial exercise or waiver by CNB of any such power,
right or remedy will preclude any further exercise thereof or the exercise of
any other power, right or remedy.

9.4     Applicable Law.  This Agreement will be governed by California law. 

9.5     Lien and Right of Setoff.  Borrower grants to CNB a continuing lien for
all Obligations of Borrower to CNB upon any and all moneys, securities and other
property of Borrower and the proceeds thereof, now or hereafter held or received
by or in transit to CNB from or for Borrower, whether for safekeeping, custody,
pledge, transmission, collection or otherwise, and also upon any and all
deposits (general or special) and credits of Borrower with, and any and all
claims of Borrower against CNB at any time existing.  Upon the occurrence of any
Event of Default, CNB is authorized at any time and from time to time, without
notice to Borrower or any other Person, to setoff, as appropriate, and apply any
or all items hereinabove referred to against all Obligations of Borrower whether
under this Agreement or otherwise, and whether now existing or hereafter
arising.

16



--------------------------------------------------------------------------------

9.6     Notices.  Any notice required under any Loan Document will be given in
writing and will be deemed to have been given when personally delivered or when
sent by the U.S. mail, postage prepaid, certified, return receipt requested, to
the address listed at the end of this Agreement or such other address which a
party may provide to the other.

9.7     Counterparts.  This Agreement may be signed in any number of
counterparts which, when taken together, will constitute but one agreement. 

9.8     Indemnification.  Borrower will, at all times, defend and indemnify and
hold CNB harmless from and against any and all liabilities, claims, demands,
causes of action, losses, damages, expenses (including without limitation
reasonable attorneys’ fees, [which attorneys may be employees of CNB, or may be
outside counsel]) costs, settlements, judgments or recoveries arising out of or
resulting from (a) any breach of the representations, warranties, agreements or
covenants made by Borrower herein; (b) any suit or proceeding of any kind or
nature whatsoever against CNB arising from or connected with the transactions
contemplated by the Loan Documents or any of the rights and properties assigned
to CNB hereunder; and/or (c) any suit or proceeding that CNB may deem reasonably
necessary or advisable to institute, in the name of CNB, Borrower or both,
against any other Person, for any reason whatsoever to protect the rights of CNB
hereunder or under any of the documents, instruments or agreements executed or
to be executed pursuant hereto, including attorneys’ fees and court costs and
all other costs and expenses incurred by CNB (or allocable to CNB’s in-house
counsel), all of which will be charged to and paid by Borrower and will be
secured by the Collateral.  Any obligation or liability of Borrower to CNB under
this Section will survive the expiration or termination of this Agreement and
the repayment of all Loans and the payment or performance of all other
Obligations of Borrower to CNB.

          9.9     Notices.  Any notice required or permitted under any Loan
Document will be given in writing and will be deemed to have been given when
personally delivered or when sent by the U.S. mail, postage prepaid, certified,
return receipt requested, properly addressed.  For the purposes hereof, the
addresses of the parties will, until further notice given as herein provided, be
as follows:

CNB:

City National Bank

 

Technology Banking-Los Angeles

 

15260 Ventura Boulevard, Suite 1600

 

Sherman Oaks, CA 91403

 

 

 

Attention:  Robert Louk, Vice President

 

 

with copy to:

City National Bank, Legal Department

 

400 North Roxbury Drive

 

Beverly Hills, California 90210-5021

 

 

 

Attention:  Managing Counsel, Credit Unit

 

 

Borrower:

Digital Insight Corporation

 

26025 Mureau Road

 

Calabasas, CA 91302

 

 

 

Attention:  Elizabeth Murray, Executive Vice President, Chief Financial Officer

17



--------------------------------------------------------------------------------

          9.10     Assignments.  The provisions of this Agreement are hereby
made applicable to and will inure to the benefit of CNB’s successors and assigns
and Borrower’s successors and assigns; provided, however, that Borrower may not
assign or transfer its rights or obligations under this Agreement without the
prior written consent of CNB.  CNB may assign this Agreement and its rights and
duties hereunder.  CNB reserves the right to sell, assign, transfer, negotiate,
or grant participations in all or any part of, or any interest in CNB’s rights
and benefits hereunder.  In connection therewith, CNB may disclose all documents
and information which CNB now or hereafter may have relating to Borrower or
Borrower’s business, after obtaining confidentiality agreements from the
recipients thereof in a form reasonably satisfactory to Borrower.

9.11   Accounting Terms.  Except as otherwise stated in this Agreement, all
accounting terms and financial covenants and information will be construed in
conformity with, and all financial data required to be submitted will be
prepared in conformity with, GAAP as in effect on the date hereof.

9.12   Severability.  Any provision of the Loan Documents which is prohibited or
unenforceable in any jurisdiction, will be, only as to such jurisdiction,
ineffective to the extent of such prohibition or unenforceability, but all the
remaining provisions of the Loan Documents will remain valid.

9.13   Complete Agreement.  This Agreement, together with the other Loan
Documents, constitutes the entire agreement of the parties and supersedes any
prior or contemporaneous oral or written agreements or understandings, if any,
which are merged into this Agreement.  This Agreement may be amended only in a
writing signed by Borrower and CNB.

9.14   Joint and Several.  Should more than one Person sign this Agreement, the
obligations of each signer will be joint and several. 

          This Agreement is executed as of the date stated at the top of the
first page. 

“Borrower”

DIGITAL INSIGHT CORPORATION, a
DELAWARE CORPORATION

 

 

 

By:

 /s/    Elizabeth Murray

 

 

--------------------------------------------------------------------------------

 

 

Elizabeth Murray, Executive Vice President, and
Chief Financial Officer

 

 

“CNB”

CITY NATIONAL BANK, a
NATIONAL BANKING ASSOCIATION

 

 

 

 

By:

 /s/     Robert Louk

 

 

--------------------------------------------------------------------------------

 

 

Robert Louk, Vice President

18



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE
(For Prime and/or LIBOR options)

$20,000,000.00

Sherman Oaks, California
October 25, 2002

          For Value Received, the undersigned, Digital Insight Corporation, a
Delaware corporation (“Borrower”), promises to pay on the Termination Date to
the order of City National Bank, a national banking association (“CNB”), at its
Office located at Sherman Oaks, CA, the principal amount of Twenty Million
Dollars ($20,000,000.00) or so much thereof as may be advanced and be
outstanding, with interest thereon to be computed on each Revolving Credit Loan
from the date of its disbursement at a rate computed on the basis of a 360-day
year, actual days elapsed, at the rates, times and in accordance with the terms
of that certain Credit Agreement between Borrower and CNB, dated as of October
25, 2002, as it may be amended from time to time (the “Credit Agreement”). 
Capitalized terms not defined herein shall have the meanings given them in that
certain Credit Agreement. 

          All or any portion of the principal of this Revolving Credit Note
(“Note”) may be borrowed, repaid and reborrowed from time to time prior to the
Termination Date, provided at the time of any borrowing no default exists under
this Note and no Event of Default or Potential Event of Default exists under the
terms and conditions of the Credit Agreement and provided, further that the
total borrowings outstanding at any one time shall not exceed the Revolving
Credit Commitment less the amount of Letters of Credit issued and outstanding
under the Credit Agreement.  Each borrowing and repayment of a Revolving Credit
Loan shall be noted in the books and records of CNB.  The excess of borrowings
over repayments as noted on such books and records shall constitute presumptive
evidence of the principal balance due hereon from time to time and at any time.

          If payment on this Note becomes due and payable on a non-business day,
the maturity thereof shall be extended to the next business day and, with
respect to payments of principal or interest thereon shall be payable during
such extension at the then applicable rate.  Upon the occurrence of one or more
of the Events of Default specified in the Credit Agreement, all amounts
remaining unpaid on this Note may become or be declared to be immediately
payable as provided in the Credit Agreement, without presentment, demand or
notice of dishonor, all of which are expressly waived.  Borrower agrees to pay
all costs of collection of this Note and reasonable attorneys’ fees (including
attorneys’ fees allocable to CNB’s in-house counsel) in connection therewith,
irrespective of whether suit is brought thereon.

          This is the Revolving Credit Note referred to in the Credit Agreement
and is entitled to the benefits thereof. 

          Upon CNB’s written notice to Borrower of the occurrence of an Event of
Default, the outstanding principal balance (and interest, to the extent
permitted by law) shall bear additional interest from the date of such notice at
the rate of three percent (3.0%) per annum higher than the interest rate as
determined and computed above, and continuing thereafter until the Event of
Default is cured.

          This Note shall be governed by the laws of the State of California. 

“Borrower”

DIGITAL INSIGHT CORPORATION, a
DELAWARE CORPORATION

 

 

 

By:

 /s/ Elizabeth Murray

 

 

--------------------------------------------------------------------------------

 

 

Elizabeth Murray, Executive Vice President
and Chief Financial Officer

 